DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments   Claims 5, 6, 8-11 and 17-20 remain in this application, claims 17-18 have been withdrawn. Claims 23-26 have newly added. Therefore, claims 5, 6, 8-11, 19, 20 and 23-26 examined.
EXAMINER’S AMENDMENT
3. Authorization for this examiner’s amendment was given in an interview with Monica Chin Kitts on 3/16/21
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims
4. Please cancel claims 17 and 18. Please amend claims 5 and 11. Please add new claims 27 and 28. 
	5. A humanized antibody or single chain Fv or Fab fragment capable of binding to an epitope of human CLEVER-1, wherein 
said antibody or single chain Fv or Fab fragment comprises 

[[b)]]	a human IgG heavy chain variable region sequence comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID 
	i)		of the heavy chain
CDR 1:	TSGMGIG (SEQ ID NO: 7), 
CDR 2:	HIWWDDDKRYNPALKS (SEQ ID NO: 8), and[[/or]]
CDR 3:	HYGYDPYYAMDY (SEQ ID NO: 9); and
	ii)	of the light chain
CDR 1:	TASSSVSSSYLH (SEQ ID NO: 10), 
CDR 2:	RTSNLAS (SEQ ID NO: 11), and[[/or]]
CDR 3:	HQYHRSPPT(SEQ ID NO: 12).
	11. The humanized antibody or single chain Fv or Fab fragment capable of binding to human CLEVER-1 according to claim [[8]] 5, wherein the combination of the human IgG heavy and light chain variable regions [[are]]is selected from the group consisting of the following combinations: 
SEQ ID NO: 14 and SEQ ID NO: 22,
SEQ ID NO: 16 and SEQ ID NO: 22,
SEQ ID NO: 16 and SEQ ID NO: 24,
SEQ ID NO: 16 and SEQ ID NO: 26,
SEQ ID NO: 16 and SEQ ID NO: 28,
SEQ ID NO: 16 and SEQ ID NO: 30,
SEQ ID NO: 18 and SEQ ID NO: 22,
SEQ ID NO: 18 and SEQ ID NO: 24,
SEQ ID NO: 18 and SEQ ID NO: 28,
SEQ ID NO: 18 and SEQ ID NO: 30,
SEQ ID NO: 20 and SEQ ID NO: 24, and
SEQ ID NO: 20 and SEQ ID NO: 30
wherein said antibody, single chain Fv or Fab fragment is capable of binding to human CLEVER-1 with a relative IC50 < 1.0 in comparison to the IC50 of monoclonal antibody 3-372 (DSM ACC2520 deposited at DSMZ-Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH on August 21, 2001).  

27. The humanized antibody or the single chain FV or Fab fragment according to claim 5, wherein said antibody or single chain FV or Fab fragment comprises constant regions of human IgG4 heavy chain and kappa light chain.
28. The humanized antibody or the single chain FV or Fab fragment according to claim 5, wherein said antibody or single chain FV or Fab fragment comprises constant regions of human IgG4 heavy chain and kappa light chain with the mutations L248E and/or S241P.

						Conclusion
	5. Claims 5, 6, 8-11, 19, 20 and 23-28 are allowed.
						Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645    
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645